This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Respondent,

 4 v.                                                                                     No. 33,900

 5 ORIANA FARRELL,

 6          Defendant-Applicant.


 7 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
 8 John M. Paternoster, District Judge

 9 Gary K. King, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Respondent

13   Alan Maestas Law Office, P.C.
14   Alan H. Maestas
15   Kathryn J. Hardy
16   Taos, NM

17 for Applicant

18                                 MEMORANDUM OPINION

19 SUTIN, Judge.
 1   {1}   Defendant filed an application for interlocutory appeal to challenge the district

 2 court’s refusal to dismiss the indictment brought against Defendant. We granted the

 3 application and issued a notice of proposed disposition proposing to reverse. The

 4 State has filed a response indicating it is unable to offer any additional facts or legal

 5 argument to challenge the proposed disposition. The State also requests issuance of

 6 an expedited mandate, and Defendant concurs in that request. Therefore, for the

 7 reasons stated in the notice, we reverse the district court’s decision in this case.

 8 Mandate shall issue immediately.

 9   {2}   IT IS SO ORDERED.



10                                          __________________________________
11                                          JONATHAN B. SUTIN, Judge


12 WE CONCUR:


13 _______________________________
14 TIMOTHY L. GARCIA, Judge


15 _______________________________
16 M. MONICA ZAMORA, Judge




                                               2